DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19 and 20, the claimed limitation “a detection region” is unclear and undefined. There is no description (size, shape, how to detect) of this limitation in the specification.
Regarding claim 8, the claimed limitation “a filter” is unclear and undefined. Although it is described for filtering accumulated current for each region. Thus, spatial noise and temporal noise may be removed (paras. 0244), however, it is not clear why there is spatial noise and temporal noise involved in the calculation of the accumulated current for a region.
Regarding claims 5, 6, 9-11, the claimed limitations “a gain map” and “scaler” are unclear and undefined. The description prefers the gain map generator 1030 may generate a gain map including a gain that is set based on the accumulated current (paras. 0249). This is too vague to provide disclosure and would not provide enough information to the skilled person to build the current system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No.: US 2020/0074708 A1) in view of Polak et al. (“Polak”) (US 2010/0103198 A1), cited by Applicant.
Regarding claim 1, discloses a signal processing device comprising:
a grayscale calculator configured to calculate pixel current of an input image (the display load determiner 165 may calculate a display load value, based on gray values of at least one first image frame IMF1) (para. 014);
an accumulated grayscale calculator configured to calculate accumulated current of the input image (the grayscale values of which second average value IMF1_avg is to be calculated may be grayscale values of all pixels of the first image frame IMF1 including the logo peripheral area LGPA and the logo area LGA.  Therefore, the display load value may correspond to the second average value IMF1_avg) (para. 0115); and

Park does not specifically discloses a current calculator.
However, in a similar field of endeavor, Polak discloses a current calculator (the burn-in correction system 12 includes a central processing unit (CPU) 30 that monitors use of each pixel within the display 14 to detect burn-in. Use in this case can be determined by the ON time of each pixel or by a product of the time and current passing through each pixel. It can also be determined by measuring the current vs. voltage curve for each pixel) (paras. 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to incorporate the current calculator as taught by Polak in the system of Park in order to easily monitor, store and control the usage values of the pixels.
Regarding claim 2, the combination of Park and Polak discloses the current calculator calculates subpixel current of subpixels, adds the subpixel current, and 
Regarding claim 3, the combination of Park and Polak discloses the accumulated current calculator accumulates the pixel current from the current calculator and calculates accumulated current of regions including a pixel (paras. 0114-0115 of Park).
Regarding claim 4, the combination of Park and Polak discloses the afterimage reducer varies contrast to decrease a difference from a surrounding region of the detection region (paras. 0020 and 0118-0125 of Park).
Regarding claim 5, the combination of Park and Polak discloses a gain map (e.g., mapping curve) generator configured to generate a gain map including a gain set based on the accumulated current,
wherein the afterimage reducer varies brightness and contrast of the input image based on a gain in the gain map (para. 0013 of Park).
Regarding claim 6, the combination of Park and Polak discloses the afterimage reducer varies brightness and contrast of the input image in inverse proportion to the gain of the gain map (paras. 0013, 0018 and 0025-0027 of Park).
Regarding claim 7, the combination of Park and Polak discloses the current calculator includes:
a grayscale converter configured to convert the input image data into grayscale data;
a plurality of subpixel current calculators configured to calculate subpixel current of subpixel data from the grayscale converter; and

Regarding claim 8, the combination of Park and Polak discloses the accumulated current calculator includes:
a region accumulator configured to calculate the accumulated region current based on the pixel current from the current calculator; and
a filter configured to perform filtering on the accumulated region current (para. 0050 of Polak).
Regarding claim 9, the combination of Park and Polak discloses the gain map generator includes a scaler configured to upscale accumulated region current to accumulated pixel current (paras. 0013, 0018 and 0025-0027 of Park).
Regarding claim 10, the combination of Park and Polak discloses the gain map generator further includes a lookup table configured to set a gain corresponding to the accumulated pixel current; and
wherein the gain map is generated based on the set gain (paras. 0013, 0018, 0025-0027 and 0139 of Park).
Regarding claim 11, the combination of Park and Polak discloses the scaler performs the upscaling to decrease a current difference between the detection region and a surrounding region around the detection region in units of pixels than a current difference between regions (paras. 0013, 0018 and 0025-0027 of Park).
Regarding claim 12, the combination of Park and Polak discloses the afterimage reducer includes a brightness reducer configured to reduce brightness of the detection 
Regarding claim 13, the combination of Park and Polak discloses the afterimage reducer further includes a contrast reducer configured to reduce a contrast difference between the detection region and a surrounding region around the detection region based on a gain corresponding to accumulated pixel current (paras. 0121-0126 of Park).
Regarding claim 14, the combination of Park and Polak discloses the detection region includes a translucent logo region or a test region; and
wherein the afterimage reducer performs control to decrease brightness of the detection region compared with the input image (paras. 0118-0119 of Park).
Regarding claim 15, the combination of Park and Polak discloses the afterimage reducer performs control to decrease brightness of a surrounding region around the detection region compared with the input image (paras. 0118-0119 of Park).
Regarding claim 16, the combination of Park and Polak discloses the afterimage reducer performs control to decrease a difference between a brightness level of the input image and the second brightness level as a brightness level of the input image corresponding to the detection region decreases, and performs control to increase the difference between the brightness level of the input image and the second brightness level as the brightness level of the input image corresponding to the detection region increases (paras. 0118-0119 and 0121-0126 of Park).
Regarding claim 17, the combination of Park and Polak discloses the afterimage reducer performs control to increase an inclination as an input brightness level is 
Regarding claim 18, the combination of Park and Polak discloses the afterimage reducer varies brightness in the detection region using a gain for each subpixel of the input image and a frame gain (paras. 0013, 0018 and 0025-0027 of Park).
Regarding claim 19, discloses a signal processing device comprising:
a grayscale calculator configured to calculate pixel current of an input image (the display load determiner 165 may calculate a display load value, based on gray values of at least one first image frame IMF1) (para. 014);
an accumulated grayscale calculator configured to calculate accumulated current of the input image (the grayscale values of which second average value IMF1_avg is to be calculated may be grayscale values of all pixels of the first image frame IMF1 including the logo peripheral area LGPA and the logo area LGA.  Therefore, the display load value may correspond to the second average value IMF1_avg) (para. 0115); and
an afterimage reducer configured to output a second brightness level less than a brightness level of the input image with respect to a detection region (e.g., logo area) if a level of the accumulated current is equal to or greater than a reference value (a display load determiner configured to calculate a display load value, based on grayscale values of at least one first image frame, and determine the difference between a logo peripheral area representative value based on grayscale values of the logo peripheral area and the display load value exceeds a first reference value; and a logo peripheral 
wherein the afterimage reducer performs control to decrease brightness with respect to a first pixel of the detection region, which is brighter than the surrounding region of the detection region, and performs control to increase brightness with respect to a second pixel of the detection region, which is darker than the surrounding region of the detection region (paras. 0118-0119).
Park does not specifically discloses a current calculator.
However, in a similar field of endeavor, Polak discloses a current calculator (the burn-in correction system 12 includes a central processing unit (CPU) 30 that monitors use of each pixel within the display 14 to detect burn-in. Use in this case can be determined by the ON time of each pixel or by a product of the time and current passing through each pixel. It can also be determined by measuring the current vs. voltage curve for each pixel) (paras. 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to incorporate the current calculator as taught by Polak in the system of Park in order to easily monitor, store and control the usage values of the pixels.
Regarding claim 20, discloses an image display apparatus comprising:
a display (10); and
a signal processor (not shown) configured to output display data on the display,
wherein the signal processor includes:

an accumulated grayscale calculator configured to calculate accumulated current of the input image (the grayscale values of which second average value IMF1_avg is to be calculated may be grayscale values of all pixels of the first image frame IMF1 including the logo peripheral area LGPA and the logo area LGA.  Therefore, the display load value may correspond to the second average value IMF1_avg) (para. 0115); and
an afterimage reducer configured to output a second brightness level less than a brightness level of the input image with respect to a detection region (e.g., logo area) if a level of the accumulated current is equal to or greater than a reference value (a display load determiner configured to calculate a display load value, based on grayscale values of at least one first image frame, and determine the difference between a logo peripheral area representative value based on grayscale values of the logo peripheral area and the display load value exceeds a first reference value; and a logo peripheral area corrector configured to generate a second image frame by decreasing at least some of the grayscale values of the logo peripheral area) (paras. 0020 and 0118-0125).
Park does not specifically discloses a current calculator.
However, in a similar field of endeavor, Polak discloses a current calculator (the burn-in correction system 12 includes a central processing unit (CPU) 30 that monitors use of each pixel within the display 14 to detect burn-in. Use in this case can be determined by the ON time of each pixel or by a product of the time and current passing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to incorporate the current calculator as taught by Polak in the system of Park in order to easily monitor, store and control the usage values of the pixels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song et al. (US 2017/0116915 A1) discloses image processing method and apparatus for prevent screen burn-ins and related display apparatus. 
	Kim et al. (US 2014/0146071 A1) discloses a brightness compensating unit configured to reduce a brightness of a logo region including an edge corresponding to a boundary between the logo region and an external region of the logo region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693